Exhibit AGREEMENT AND PLAN OF MERGER Dated as of February 23, 2009, Among EXAR CORPORATION, HYBRID ACQUISITION CORP. And HI/FN, INC. TABLE OF CONTENTS Page ARTICLE I THE OFFER AND THE MERGER 2 Section 1.01. The Offer 2 Section 1.02. Company Actions 5 Section 1.03. Directors 6 Section 1.04. Top-Up Option 7 Section 1.05. The Merger 8 Section 1.06. Closing 9 Section 1.07. Effective Time 9 Section 1.08. Effects 9 Section 1.09. Tax Consequences 9 Section 1.10. Organizational Documents 9 Section 1.11. Directors and Officers 9 Section 1.12. Company Restricted Shares 9 Section 1.13. Merger Without Meeting of Stockholders 10 ARTICLE II EFFECT ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES 10 Section 2.01. Effect on Capital Stock 10 Section 2.02. Exchange of Certificates 11 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 14 Section 3.01. Organization, Standing and Power 14 Section 3.02. Company Subsidiaries; Equity Interests 15 Section 3.03. Capital Structure 15 Section 3.04. Authority; Execution and Delivery; Enforceability 17 Section 3.05. No Conflicts; Consents 18 Section 3.06. SEC Documents; Undisclosed Liabilities 19 Section 3.07. Information Supplied 21 Section 3.08. Absense of Certain Changes of Events 21 Section 3.09. Taxes 22 Section 3.10. Company Benefit Plans 24 Section 3.11. Litigation 27 TABLE OF CONTENTS (continued) Page Section 3.12. Compliance with Applicable Laws 27 Section 3.13. Brokers and Other Advisors 28 Section 3.14. Opinion of Financial Advisor 28 Section 3.15. Environmental Matters 28 Section 3.16. Material Contracts; Debt Instruments 29 Section 3.17. Title to Properties 31 Section 3.18. Intellectual Property 32 Section 3.19. Labor Matters 37 Section 3.20. Vote Required 38 Section 3.21. Privacy and Data Security 38 Section 3.22. Research, Development, Distribution, Marketing, Supply, and Manufacturing Agreements 38 Section 3.23. Relationships with Customers and Suppliers 39 Section 3.24. Affiliate Transactions; Insider Interests 39 Section 3.25 Dividends and Distributions 39 Section 3.26. Structure Agreements 40 Section 3.27. Certain Business Practices; Export Compliance 41 Section 3.28. Insurance 42 Section 3.29. No State Assets 42 Section 3.30. Rule 14d-10 Matters 42 Section 3.31. Government Contacts 43 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB 44 Section 4.01. Organization, Standing and Power 44 Section 4.02. Interim Operations of Sub 44 Section 4.03. Capital Structure 44 Section 4.04. Authority; Execution and Delivery; Enforceability 45 Section 4.05. No Conflicts; Consents 45 Section 4.06. SEC Documents 46 Section 4.07. Information Supplied 47 Section 4.08. Brokers 47 TABLE OF CONTENTS (continued) Page Section 4.09. No Vote Required 47 Section 4.10. Capital Resources 47 Section 4.11. Absence of Certain Changes or Events 47 Section 4.12. Litigation 48 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 48 Section 5.01. Conduct of Business 48 Section 5.02. No Solicitation 52 ARTICLE VI ADDITIONAL AGREEMENTS 56 Section 6.01. Preparation of the Merger Form S-4 and the Proxy Statement; Stockholders Meeting 56 Section 6.02. Access to Information; Confidentiality 57 Section 6.03. Reasonable Efforts; Notification 58 Section 6.04. Company Stock Options and RSU Awards; ESPP 59 Section 6.05. Employee Matters; Benefit Plans 60 Section 6.06. Termination of 401(k) Plan 61 Section 6.07. Indemnification and Insurance 61 Section 6.08. Fees and Expenses 61 Section 6.09. Public Announcments 63 Section 6.10. Transfer Restrictions 63 Section 6.11. Stock Exchange Listing 63 Section 6.12. Stockholder Litigation 64 Section 6.13. Rule 14d-10 Matters 64 ARTICLE VII CONDITIONS PRECEDENT 64 Section 7.01. Conditions to Each Party's Obligation to Effect the Merger 64 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 65 Section 8.01. Termination 65 Section 8.02. Effect of Termination 66 Section 8.03. Amendment 66 Section 8.04. Extension; Waiver 67 Section 8.05. Procedure for Termination, Amendment, Extension of Waiver 67 TABLE OF CONTENTS (continued) Page ARTICLE IX GENERAL PROVISIONS 67 Section 9.01. Nonsurvival of Representations and Warranties 67 Section 9.02. Notices 67 Section 9.03. Definitions 68 Section 9.04. Interpretation; Disclosure Letters 70 Section 9.05. Severability 71 Section 9.06. Counterparts 71 Section 9.07. Entire Agreement; No Third-Party Beneficiaries 71 Section 9.08. Governing Law 72 Section 9.09. Assignment 72 Section 9.10. Enforcement 72 EXHIBITA CONDITIONS OF THE OFFER EXHIBIT B CERTIFICATE OF INCORPORATION OF THE SURVIVING CORPORATION INDEX OF DEFINED TERMS Terms Section 401(k) Plan SECTION 6.06 Acceptance Date SECTION 1.01(j) Acceptance Time SECTION 1.01(j) Action SECTION 3.11 Acquisition Agreement SECTION 5.02(a) Adverse Recommendation Change SECTION 5.02(b) affiliate SECTION 9.03 Agreement Preamble Ansai SECTION 3.27(c) Antitrust Laws SECTION 6.03(c) Appraisal Shares SECTION 2.01(d) Arrangements SECTION 3.30 business day SECTION 1.01(a) Cash Election SECTION 1.01(b) Certificate of Merger SECTION 1.07 Certificates SECTION 2.02(b) Closing SECTION 1.06 Closing Date SECTION 1.06 Code SECTION 1.01(k) Company Preamble Company Benefit Plan SECTION 3.10(a) Company Board SECTION 3.04(b) Company Bylaws SECTION 3.01 Company Capital Stock SECTION 3.03(a) Company Charter SECTION 3.01 Company Common Stock Recitals Company Compensation Committee SECTION 3.30 Company Disclosure Letter Article III Company Owned IP SECTION 3.18(n) Company Material Adverse Effect SECTION 9.03 Company Material Contracts SECTION 3.16(a) Company Preferred Stock SECTION 3.03(a) Company Registrations SECTION 3.18(e) Company Restricted Shares SECTION 3.03(d) Company RSU Awards SECTION 3.03(d) Company SEC Documents SECTION 3.06(a) Company Source Code SECTION 3.18(h) Company Stock Options SECTION 3.03(d) Company Stockholder Approval SECTION 3.20 Company Stockholders Meeting SECTION 6.01(b) Company Stock Plans SECTION 6.04(b) Company Subsidiaries SECTION 3.01 Company Takeover Proposal SECTION 5.02(e) Confidentiality Agreement SECTION 6.02 Consent SECTION 3.05(b) i INDEX OF DEFINED TERMS (continued) Terms Section Continuing Employees SECTION 6.05(a) Contract SECTION 3.05(a) control SECTION 9.03 Corporation Exhibit B Covered Securityholders SECTION 3.30 Debt Instruments SECTION 3.16(a)(iii) DGCL SECTION 1.05 DOJ SECTION 6.03(a) DOL SECTION 3.10(b) Election SECTION 1.01(b) Effective Time SECTION 1.07 Employment Compensation Arrangement SECTION 3.30 Employment Letter Agreement Recitals Environmental Laws SECTION 3.15(a) ERISA SECTION 3.10(a) ERISA Affiliate SECTION 3.10(d) ESPP SECTION 3.03(b) Exchange Act SECTION 3.05(b) Exchange Agent SECTION 2.02(a) Exchange Fund SECTION 2.02(a) Existing Change in Control Agreements SECTION 3.30 Expenses SECTION 6.08(d) Expiration Date SECTION 1.01(a) FAR SECTION 3.31(a) FCPA SECTION 3.27(a) Filed Company SEC Documents SECTION 3.06(c) Foreign Antitrust Laws SECTION 3.05(b) Foreign Benefit Plan SECTION 3.10(j) Form S-4 SECTION 1.01(i) FTC SECTION 6.03(a) Fully Diluted Basis Exhibit A Fully Diluted Shares Exhibit A GAAP SECTION 3.06(b) Governmental Entity SECTION 3.05(b) Grant Date SECTION 3.03(f) Hazardous Substance SECTION 3.15(a) HSR Act SECTION 3.05(b) HSR Filing SECTION 6.03(a) Inbound License Agreements SECTION 3.18(c) Independent Directors SECTION 1.03(a) Information Statement SECTION 3.05(b) Initial Expiration Date SECTION 1.01(a) Intellectual Property SECTION 3.18(n) Intervening Event SECTION 5.02(e) IRS SECTION 3.10(b) ii INDEX OF DEFINED TERMS (continued) Terms Section Judgment SECTION 3.05(a) knowledge SECTION 9.03 Land Use Rights SECTION 3.17(d) Law SECTION 3.05(a) Liens SECTION 3.02(a) Maximum Premium SECTION 6.07(b) Merger Recitals Merger Consideration SECTION 2.01(c)(2) Merger Form S-4 SECTION 6.01(a) Minimum Condition Exhibit A Mixed Election SECTION 1.01(b) NASDAQ SECTION 6.11 No Election Share SECTION 1.01(b) Notice Period SECTION 5.02(b) Open Source Software SECTION 3.18(l) Offer Recitals Offer Conditions SECTION 1.01(a) Offer Documents SECTION 1.01(i) Order SECTION 3.11 Outside Date SECTION 8.01(b)(i) Parent Preamble Parent Balance Sheet SECTION 4.06(c) Parent Board SECTION 4.04(b) Parent Bylaws SECTION 4.01 Parent Capital Stock SECTION 4.03(a) Parent Charter SECTION 4.01 Parent Common Stock SECTION 4.03(a) Parent Financials SECTION 4.06(c) Parent Material Adverse Effect SECTION 9.03 Parent Preferred Stock SECTION 4.03(a) Parent Proposal SECTION 5.02(b) Parent SEC Documents SECTION 4.06(a) Permits SECTION 3.12 person SECTION 9.03 Per Share Cash Election Consideration SECTION 1.01(b) Per Share Mixed Election Consideration SECTION 1.01(b) Per Share Mixed Election Stock Amount SECTION 1.01(b) Post-Signing Returns SECTION 5.01(d) PRC SECTION 9.03 Proxy Statement SECTION 3.05(b) Qualified Company Takeover Proposal SECTION 6.08(e) RBC SECTION 3.13 Representatives SECTION 5.02(a) Schedule 14D-9 SECTION 1.02(b) Schedule TO SECTION 1.01(i) iii INDEX OF DEFINED TERMS (continued) Terms Section SEC SECTION 1.01(a) Section 262 SECTION 2.01(d) Securities Act SECTION 3.06(b) Shares Recitals Share Issuance SECTION 1.05 SOX SECTION 3.06(e) Specified Contracts SECTION 3.22(a) Structure Agreements SECTION 9.03 Sub Preamble Subsequent Offering Period SECTION 1.01(h) Subsidiary or subsidiary SECTION 9.03 Superior Company Proposal SECTION 5.02(e) Surviving Corporation SECTION 1.05 Takeover Laws SECTION 3.04(b) Taxes SECTION 3.09(n) Tax Action SECTION 5.01(d) Tax-Related Agreements SECTION 5.01(d) Tax Return SECTION 3.09(n) Tender and Voting Agreement Recitals Termination Fee SECTION 6.08(b) Top-Up Option SECTION 1.04(a) Top-Up Option Shares SECTION 1.04(a) Transactions SECTION 1.05 Transaction Agreements Recitals Triggering Notice SECTION 5.02(b) USPTO SECTION 3.18(n) Voting Company Debt SECTION 3.03(g) WARN Act SECTION 3.19 WFOE SECTION 3.25(a) Withdrawal Determination SECTION 5.02(b) iv AGREEMENT AND PLAN OF MERGER, dated as of February 23, 2009 (this “Agreement”), among EXAR CORPORATION, a Delaware corporation (“Parent”), HYBRID ACQUISITION CORP., a Delaware corporation and a wholly owned subsidiary of
